IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10025
                         Conference Calendar
                          __________________

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

SEAN PADGETT LUSK,

                                        Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 92-CR-0049-2
                          - - - - - - - - - -
                             June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     If a defendant has been sentenced based on a sentencing

range that has subsequently been lowered, the court may reduce

the term of imprisonment after considering certain factors.

U.S.S.G. § 3582(c)(2).    "[F]indings of fact made during a

§ 3582(c)(2) proceeding are reviewed under the clearly erroneous

standard."     United States v. Mimms, 43 F.3d 217, 220 (5th Cir.

1995).



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-10025
                               -2-


     The district court denied Lusk's § 3582(c)(2) motion,

finding that his sentence was correctly calculated, that, even

though no amphetamine was actually produced, the sentencing court

properly used a chemist's estimate that ten kilograms could have

been produced from the P2P found cooking, and no evidence

demonstrated that the chemist improperly included waste water or

other waste by-products in the estimate.

     Lusk has not demonstrated that the district court erred in

relying on Lamberson's testimony that the chemist included any

waste products in its calculation.

     No authority has been found to support Lusk's contention

that because no amphetamine was actually produced, the court had

no basis for its sentencing determination.   Lusk has not

demonstrated that the district court's findings of fact are

clearly erroneous.

     AFFIRMED.